DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mathematical algorithm for generating a Polar encoded codeword (Note: Paragraph [0049] on page 20 of the Applicant’s specification clearly suggests that a Polar encoder is a means for generating Polar code output from an input and Paragraph [0002] on page 1 of the Applicant’s specification teaches that the means for generating a Polar encoded codeword is a mathematical matrix operation) without significantly more. The claim(s) recite(s) a Polar code encoder, which is a abstract mathematical means for generating a Polar code. This judicial exception is not integrated into a practical application because a general-purpose computer is insufficient to transform an abstract algorithm into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a general-purpose computer is insufficient to transform an abstract algorithm into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 19-21 and 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen; Hui et al. (US 20170019214 A1, hereafter referred to as Shen).

Rejection of claims 1 and 19:
Shen teaches A wireless communication node (Figures 1 and 8 in Shen teaches A wireless communication node) configured for channel coding, comprising: at least one processor (Figures 1 and 8 in Shen teaches that the wireless communication node 700 is configured for channel coding, comprising: at least one processor 806) configured to: receive a plurality of information bits; encode the plurality of information bits using a construction sequence to generate a plurality of encoded information bits, wherein the construction sequence comprising a plurality of construction sequence indexes, wherein the encoding comprises placing the plurality of information bits on respective indexes according to at least one of a plurality of subsets of the construction sequence indexes (Paragraphs [0064]-[0076] on page 3 of Shen clearly suggests a wireless communication node configured to: receive a plurality of information bits of the length K; encode the plurality of information bits using an information bit index construction sequence/set Ai to generate a plurality of Polar encoded information bits, wherein the information bit index construction sequence/set Ai comprising a plurality of information bit construction sequence indexes, wherein the encoding comprises placing the plurality of information bits on respective indexes according to at least one of a plurality of subsets Ai, A1, A2,…, AM-1 of the information bit construction sequence indexes); and output the plurality of encoded information bits (Figure 7 of Shen teaches an output device 705 configured to output the plurality of encoded information bits).

Rejection of claims 2 and 20:
Paragraphs [0078]-[0079] on pages 3-4 of Shen clearly suggests wherein a first one of the plurality of subsets of the construction sequence indexes is generated by ranking a first plurality of construction sequence indexes based on respective associated reliability values/values with smallest error probability.

Rejection of claims 3 and 21:
Paragraphs [0098]-[0100] on page 4 of Shen teaches the respective associated reliability values/values with smallest error probability pi are generated based on a monotonic function Q(a).

Rejection of claims 8 and 26:
Paragraphs [0064]-[0076] on page 3 of Shen a fourth A4 one of the plurality of subsets Ai, A1, A2,…, AM-1 of the construction sequence indexes comprises at least a first group ξA4 of construction sequence indexes and a second group δA4 of construction sequence indexes that meet a third criterion: the first group of indices in ξA4 is offset from the second group of indices in δA4 by (a) constant value(s). 

Rejection of claims 9 and 27:
Paragraphs [0064]-[0076] on page 3 of Shen a fifth A5 one of the plurality of subsets Ai, A1, A2,…, AM-1 of the construction sequence indexes is generated based on a plurality of sub-sequences, {Ai, ξA5, δA4 } and wherein each construction sequence index of the fift fifth A5 one of the plurality of subsets Ai, A1, A2,…, AM-1 of the construction sequence indexes are each selected from a sub-construction sequence index of one of the plurality of sub-sequences {Ai, ξA5, δA4 }.

Cited Prior Arts
US 20180048418 A1 is directed to generating and determining index sets for use in puncturing for Polar codes and is a good teaching reference
US 20170364399 A1 is directed to generating an input vector for Polar codes whereby selected subset of positions within the input vector are selected for information bits and is a good 103 reference as well as a good teaching reference.
US 20170366205 A1 is directed to generating an input vector for Polar codes whereby selected subset of positions within the input vector are selected for information bits and is a good 103 reference as well as a good teaching reference.

US 20170331590 A1 is directed to determining frozen bit index sets and information bit index sets for generating an input bit sequence as input for a Polar encoder and is a good 103 reference as well as a good teaching reference.
US 20170019214 A1 is directed to families of information bit index sets that are generated using subsets of index sets to generate each information bit index that and was used in the 102 rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112